Exhibit “Innovation is the specific tool of entrepreneurs, the means by which they exploit change as an opportunity for a different business or a different service.” - Peter Drucker Dundee Corporation 2008 Annual Report 1 Chairman’s Report “Vision is the art of seeing things invisible.” Jonathan Swift Fellow Shareholder; Any year in the life of a great corporation is filled with challenge in a typical mix of opportunity and adversity. Some years are simply more daunting than others, more demanding of management and staff alike. 2008 has proved to be such a year; perhaps unique within the shared circumstances that every market participant has had to endure across what has proved to be an extraordinary deleveraging event. Dundee Corporation has not escaped the pressure that these developments have placed on both the activities and the sectors upon which we are built. Our results reflect the punishing downturn in the value of equities and the related weakness that has attached to real estate and to resources generally. Less obvious to the untrained eye, often invisible, is the very real quality that underpins our assets, particularly the men and women in senior executive management positions across our businesses who have remained tough and focused and committed to the sustainability of this wonderful enterprise, market uncertainty or not. As we begin to see the turmoil subside and recognize some signs of what recovery may ultimately look like, we are grateful for the determined effort of our senior managers and their apparently tireless associates. Together with the business assets of the Corporation, this will allow us to seize the opportunities which are beginning to emerge across most economies. Great assets, great people, and the vision to combine their inherent strengths in any return to growth, describe our course for the future. I am delighted that you have chosen to make that journey with us. I extend my sincere thanks to my fellow board members. Their attention and counsel throughout our deliberations over the past year have proved of immeasurable value. Sincerely, Harold (Sonny) Gordon Chairman May Dundee Corporation 2008 Annual Report 2 Report from the Chief Executive Officer Dear Fellow Shareholders: Last year, at this same time, as I sat down to write the annual message for the 2007 year of Dundee Corporation, the IMF released their Global Financial Stability Report.
